AMENDED, RESTATED AND CONSOLIDATED

PROMISSORY NOTE

 

$35,975,615.07

April 30, 2010

BLUEGREEN CORPORATION, a Massachusetts corporation (“BXG”), BLUEGREEN VACATIONS
UNLIMITED, INC., a Florida corporation (“BVU”), BLUEGREEN LOUISIANA, LLC, a
Delaware limited liability company (“BXG Louisiana”), and the other Subsidiaries
of BXG and BVU listed on the signature page hereto (the “Other Subsidiaries”;
together with BXG, BVU and BXG Louisiana, collectively, “Borrowers”), having an
address of 4960 Conference Way North, Suite 100, Boca Raton, Florida 33431,
jointly and severally promise to pay to the order of WELLS FARGO BANK, N.A.,
successor by merger to Wachovia Bank, National Association (the “Bank”), having
an address of Jacksonville, Florida 32202, in lawful money of the United States
of America, by mailing to the address specified hereinafter or wherever else
Bank may specify, the sum of Thirty-Five Million Nine Hundred Seventy-Five
Thousand Six Hundred Fifteen and 07/100 Dollars ($35,975,615.07), with interest
on the unpaid principal balance at the rate and on the terms provided in this
Amended, Restated and Consolidated Promissory Note (including all renewals,
extensions or modifications hereof, this “Note”).

LOAN AGREEMENT. This Note is subject to the provisions of that certain Amended,
Restated and Consolidated Loan Agreement dated as of even date herewith among
Borrowers and Bank (as the same may be further amended, restated, modified or
replaced from time to time, the “Loan Agreement”). Unless defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Loan Agreement.

SECURITY. Borrowers have granted or will grant to Bank a security interest in
the collateral described in the Loan Documents and such other security
instruments as are executed from time to time, including, but not limited to,
(a) Mortgages with respect to each of the Properties, and (b) pledges of the
Securitization Interests.

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus 6.87%, as that
rate may change from day to day in accordance with changes in the LIBOR Market
Index Rate (“Interest Rate”). “LIBOR Market Index Rate”, for any day, is the
rate for 1 month U.S. dollar deposits as reported on Telerate Successor Page
3750 as of 11:00 a.m., London time, on such day, or if such day is not a London
business day, then the immediately preceding London business day (or if not so
reported, then as determined by Bank from another recognized source or interbank
quotation).

INDEMNIFICATION. Borrowers shall indemnify Bank against Bank’s loss or expense
as a consequence of Borrowers’ failure to make any payment when due under this
Note (“Indemnified Loss or Expense”). The amount of such Indemnified Loss or
Expense shall be determined by Bank based upon the assumption that Bank funded
100% of that portion of the loan in the London interbank market.

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between any Borrower
and Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
(the “Default Rate”). The Default Rate shall also apply from acceleration until
the Obligations or any judgment thereon is paid in full.

 

--------------------------------------------------------------------------------



INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year’s period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable period.
Application of the Actual/360 Computation produces an annualized effective
interest rate exceeding the nominal rate.

SCHEDULED PAYMENTS / MATURITY. This Note shall be due and payable in consecutive
monthly payments of principal, commencing on May 31, 2010, and continuing on the
last day of each month thereafter until fully paid, in the respective amounts
set forth below (the “Scheduled Payments”):

 

Scheduled Payment Date

Minimum Scheduled Payment Amount

Minimum Cumulative Scheduled Payment Amount

May 31, 2010

$400,000

$400,000

June 30, 2010

$400,000

$800,000

July 31, 2010

$400,000

$1,200,000

August 31, 2010

$400,000

$1,600,000

September 30, 2010

$800,000

$2,400,000

October 31, 2010

$800,000

$3,200,000

November 30, 2010

$1,000,000

$4,200,000

December 31, 2010

$1,000,000

$5,200,000

January 31, 2011

$1,000,000

$6,200,000

February 28, 2011

$1,075,000

$7,275,000

March 31, 2011

$849,203

$8,124,203

April 30, 2011

$849,203

$8,973,406

May 31, 2011

$849,203

$9,822,609

June 30, 2011

$849,203

$10,671,812

July 31, 2011

$849,203

$11,521,015

August 31, 2011

$849,203

$12,370,218

September 30, 2011

$849,203

$13,219,421

October 31, 2011

$849,203

$14,068,624

November 30, 2011

$849,203

$14,917,827

December 31, 2011

$849,203

$15,767,030

January 31, 2012

$849,203

$16,616,233

February 28, 2012

$849,203

$17,465,436

March 31, 2012

$849,203

$18,314,639

Maturity Date (as defined below)

All outstanding principal

 

Together with each Scheduled Payment, Borrowers shall also pay all outstanding
accrued interest hereunder. In any event, all principal and accrued interest
shall be due and payable on April 30, 2012 (the “Maturity Date”).

- 2 -

--------------------------------------------------------------------------------



Release Payments made in accordance with the terms hereof shall be applied to
Scheduled Payments in the manner set forth under the heading “Release Payments”
below.

RELEASE PAYMENTS. In connection with sales by Borrowers of Timeshare Interests
and Other Real Estate Interests during each calendar month, Borrowers shall make
principal payments on the 20th day of the following month equal to (i) in the
case of the sale of any Timeshare Interest, the greater of (A) 17.0% of the
aggregate gross selling price of such Timeshare Interest or (B) $0.30 per
“vacation point” associated with such Timeshare Interest (based on Borrowers’
current use valuation of $1.80 per vacation point, but subject to increase in
the event Borrowers reduce the number of vacation points in connection with the
use valuation associated with the Timeshare Interests), and (ii) in the case of
the sale of any Other Real Estate Interest, 75.0% of the aggregate net proceeds
from the sale of such Other Real Estate Interest (the “Release Payments”). The
Release Payments made each month with respect to Timeshare Interests sold during
the preceding calendar month shall be applied towards payments of Scheduled
Payments in the order of maturity. The Release Payments made each month with
respect to Other Real Estate Interests sold during the preceding calendar month
shall be applied first towards the next full Scheduled Payment and then towards
the outstanding principal balance hereunder in the inverse order of maturity.

APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to accrued interest and then
to principal. If a Default occurs, monies may be applied to the Obligations in
any manner or order deemed appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

PREPAYMENTS. Borrowers may prepay this Note, in whole or in part, with no early
termination premium or penalty of any kind.

DEFINITIONS. Loan Documents. The term “Loan Documents”, as used in this Note and
the other Loan Documents, refers to all documents executed in connection with or
related to the loan evidenced by this Note, and any letters of credit issued
pursuant to any loan agreement to which this Note is subject, any applications
for such letters of credit and any other documents executed in connection
therewith or related thereto, and may include, without limitation, the Loan
Agreement, this Note, the Mortgages, the pledge and assignment documents
relating to the Securitization Interests, security agreements, security
instruments, financing statements, mortgage instruments, any renewals or
modifications, whenever any of the foregoing are executed, but does not include
swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to time).
Obligations. The term “Obligations”, as used in this Note and the other Loan
Documents, refers to any and all indebtedness and other monetary and
non-monetary obligations under this Note, all other monetary and non-monetary
obligations under any other Loan Documents, and all monetary and non-monetary
obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) between any Borrower and Bank, or its affiliates,
whenever executed. Certain Other Terms. All terms that are used but not
otherwise defined in any of the Loan Documents shall have the definitions
provided in the Uniform Commercial Code.

LATE CHARGE. If any payments are not timely made, Borrowers shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.
This late charge shall not apply to

- 3 -

--------------------------------------------------------------------------------



payments due at maturity or by acceleration hereof, unless such late payment is
in an amount not greater than the highest periodic payment due hereunder.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrowers shall pay all of Bank’s
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrowers.

DEFAULT. If any of the following occurs, a default (“Default”) under this Note
shall exist: Nonpayment; Nonperformance. The failure of timely payment of the
Obligations under this Note not paid within five (5) days of the applicable due
date, or the failure of timely performance of any other Obligations under any
other Loan Document not cured within fifteen (15) days after written notice from
Bank to Borrowers, provided that if Borrowers have commenced to cure such
non-monetary Default within such 15 days and are proceeding diligently to cure
then the cure period shall be extended for a reasonable time in light of the
circumstances to complete such cure up to a maximum of sixty (60) days.
Borrowers’ right to cure shall be applicable only to curable defaults and shall
not apply, without limitation, to Defaults based upon False Warranty or
Bankruptcy or any financial covenant or portfolio covenant. False Warranty. A
warranty or representation made or deemed made in the Loan Documents or
furnished Bank in connection with the loan evidenced by this Note proves
materially false, or if of a continuing nature, becomes materially false. Cross
Default. Subject to the section of the Loan Agreement titled “Security;
Cross-Collateralization,” at Bank’s option, any default in payment or
performance of any obligation under any other loans, contracts or agreements of
any Borrower with Bank or its affiliates (including, without limitation, Wells
Fargo Capital Finance, LLC, f/k/a Wells Fargo Foothill, LLC) not cured within
the applicable cure period, if any (“Affiliate” shall have the meaning as
defined in 11 U.S.C. § 101, as in effect from time to time, except that the term
“Borrower” shall be substituted for the term “Debtor” therein; “Subsidiary”
shall mean any business in which any Borrower holds, directly or indirectly, a
controlling interest; the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, provided, in no event shall any Borrower be deemed an
Affiliate of any 5% or greater shareholder of BXG or any Affiliate of such 5% or
greater shareholder of BXG who is not a Direct Affiliate. For purposes of this
provision, only those entities included in BXG’s GAAP consolidated financial
statements shall be deemed to be “Direct Affiliates”). Third Party Default. Any
default by one or more Borrowers or Subsidiaries on any material contract with
or obligation when due to a third party or default in the performance of any
obligation to a third party incurred for money borrowed in excess of $2,000,000
in the aggregate for monetary defaults and $15,000,000 in the aggregate for
non-monetary defaults, which defaults are not cured within any applicable cure
periods (a “Third Party Default”). Cessation. The dissolution of, termination of
existence of, or loss of good standing status by any Borrower, other than any
dissolution that constitutes a Permitted Disposition (as defined in the Loan

- 4 -

--------------------------------------------------------------------------------



Agreement). Bankruptcy. The appointment of a receiver for, assignment for the
benefit of creditors of, or commencement of any bankruptcy or insolvency
proceeding by or against any Borrower, other than any such proceeding by any
Other Subsidiary in connection with a Permitted Disposition. Material Business
Alteration. Without prior written consent of Bank, a material alteration in the
kind or type of Borrowers’ business other than as a result of a Permitted
Disposition. Material Capital Structure or Business Alteration. Without prior
written consent of Bank, (i) the sale of substantially all of the business or
assets of Borrowers or a material portion (25% or more) of such business or
assets if such a sale is outside the ordinary course of business of Borrowers;
provided, however, that the sale of assets (other than Collateral) by BXG or any
of its Subsidiaries in connection with a securitization transaction or similar
sale or financing facility shall not be limited or restricted in any manner
whatsoever by the foregoing and no consent of the Bank shall be required, (ii)
the sale of more than 50% of the outstanding stock or voting power of or in any
Borrower in a single transaction to any individual party or its affiliates, or
(iii) should any Borrower enter into any merger or consolidation where a
Borrower is not the surviving entity; provided, that, the foregoing clauses (i)
through (iii) shall not apply to any Permitted Disposition. Change of Control.
Any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as in effect from time to time), other than
Woodbridge Holdings, LLC or BFC Financial Corporation and any non-operating
affiliate thereof that is included with Woodbridge Holdings, LLC or BFC
Financial Corporation in public filings with the Securities and Exchange
Commission (collectively, the “Permitted Holder”), becomes the beneficial owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as in
effect from time to time), directly or indirectly, of 30% or more of the capital
stock of BXG having the right to vote for the election of members of the board
of directors of BXG (“Voting Stock”); or if the percentage of Voting Stock
beneficially owned by the Permitted Holder at any time is less than 30%.
Material Adverse Change. Bank determines in good faith, in its reasonable
discretion, that the payment or performance of the Obligations are impaired or
there has occurred (i) a material adverse change in the management, operations
or business of Borrowers, financial or otherwise, which would result in the
Borrowers’ inability to repay the Loan when due, or (ii) a material adverse
change with respect to all or a material part of the Collateral, including
without limitation (A) a material adverse change with respect to the
enforceability or priority of Bank’s security interest in the Pledged Residual
Interests, or (B) the occurrence of any event or circumstance whereby, for
whatever reason, monthly payments are not being made to the Residual Deposit
Account (as defined in the Loan Agreement) with respect to the Pledged Residual
Interests (in accordance with the terms of the Securitization Documents (as
defined in the Loan Agreement)) applicable to more than one of the
Securitization Facilities (as defined below). BXG as Servicer. BXG or a
Subsidiary thereof ceases to be Servicer under one or more of the Securitization
Facilities. As used herein, “Securitization Facilities” shall mean the 2004-B,
2005-A, 2006-B, 2007-A, 2008-A, 2004 Owner Trust Facility, 2006 Owner Trust
Facility (each of the foregoing as defined in the “BXG SERVICER TRIGGER EVENT”
Section of the Loan Agreement), and any other securitization or similar
transaction entered into by BXG, or a Subsidiary thereof, following the Closing
whereby BXG or such Subsidiary acquires any residual interests and pledges such
residual interests to Bank.

REMEDIES UPON DEFAULT. If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions:
Collateral and Liens. Exercise any and all rights and remedies under the Loan
Documents and applicable law with respect to any or all of the Collateral, in
each case without notice. Acceleration Upon Default. Accelerate the maturity of
this Note and, at Bank’s option, any or all other Obligations, other than
Obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) between any Borrower and Bank, or its affiliates,
which shall be due in accordance with and governed by the provisions of said
swap agreements; whereupon this Note and the accelerated Obligations shall be
immediately due and

- 5 -

--------------------------------------------------------------------------------



payable; provided, however, if the Default is based upon a bankruptcy or
insolvency proceeding commenced by or against any Borrower, all Obligations
(other than Obligations under any swap agreement as referenced above) shall
automatically and immediately be due and payable. Cumulative. Exercise any
rights and remedies as provided under the Note and other Loan Documents, or as
provided by law or equity.

FINANCIAL AND OTHER INFORMATION. Borrowers shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrowers’
financial condition as may be required in the Loan Agreement. Such information
shall be true, complete, and accurate in all material respects or, in the case
of projections or other forward-looking information, are based on Borrower’s
best estimate at the time such information is provided.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Default shall operate as a waiver of any other
Default or the same Default on a future occasion. Neither the failure nor any
delay on the part of Bank in exercising any right, power, or remedy under this
Note and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

Except as provided in the Loan Documents, each Borrower waives presentment,
protest, notice of dishonor, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale and all
other notices of any kind. Further, each Borrower agrees that Bank may extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
for any period, and grant any releases, compromises or indulgences with respect
to any collateral securing this Note, or with respect to any other Borrower, all
without notice to or consent of any Borrower and without affecting the liability
of any Borrower.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. No Borrower shall assign its rights and interest hereunder
without the prior written consent of Bank, and any attempt by any Borrower to
assign without Bank’s prior written consent is null and void. No such assignment
shall release any Borrower from the Obligations. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and interpreted in
accordance with federal law and, except as preempted by federal law, the laws of
the State of Florida without regard to the State of Florida’s conflict of laws
principles. Swap Agreements. All swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time), if any, between any Borrower and Bank or its
affiliates are independent agreements governed by the written provisions of said
swap agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements except as otherwise expressly provided in such
payoff statement. Jurisdiction. Each Borrower irrevocably agrees to
non-exclusive personal jurisdiction in the State of Florida. Severability. If
any provision of this Note or of the other

- 6 -

--------------------------------------------------------------------------------



Loan Documents shall be prohibited or invalid under applicable law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note or other such document. Payments. All payments
shall be mailed to Bank at Commercial Loan Services, P.O. Box 740502, Atlanta,
GA 30374-0502, or other such address as provided by Bank in writing, or wired to
Bank in accordance with wire transfer instructions provided by Bank to Borrowers
from time to time. Notices. Any notices to Borrowers shall be sufficiently
given, if in writing and mailed or delivered to Borrowers’ address shown above
(attention General Counsel) or such other address as provided hereunder, and to
Bank, if in writing and mailed or delivered to Wells Fargo Bank, N.A., Mail Code
VA7628/R4057-01Z, P.O. Box 13327, Roanoke, VA 24040 or Mail Code
VA7628/R4057-01Z, 7711 Plantation Road, Roanoke, VA 24019, or such other address
as Bank may specify in writing from time to time. In the event that Borrowers
change Borrowers’ address at any time prior to the date the Obligations are paid
in full, Borrowers agree to promptly give written notice of said change of
address by registered or certified mail, return receipt requested, all charges
prepaid. Plural; Captions. All references in the Loan Documents to Borrower,
Borrowers, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall mean any
individual, person or entity. The captions contained in the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents. Advances. In the event Borrowers fail to perform any of
their Obligations under any of the Loan Documents in a timely manner, Bank may,
in its sole discretion, perform such Obligations, and all amounts expended,
incurred or advanced by Bank in the performance of such Obligations shall be
deemed to be advances under this Note, even though the stated principal amount
of this Note may be exceeded as a result thereof. Posting of Payments. All
payments received during normal banking hours after 2:00 p.m. local time at the
office of Bank first shown above shall be deemed received at the opening of the
next banking day. Joint and Several Obligations. If there is more than one
Borrower, each is jointly and severally obligated together with all other
parties obligated for the Obligations. Fees and Taxes. Borrowers shall promptly
pay all documentary, intangible recordation and/or similar taxes on this
transaction whether assessed at closing or arising from time to time. LIMITATION
ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
BANK BY ACCEPTANCE HEREOF, AGREES THAT INANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENTSHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2)
PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY
RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE
IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY,
WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.
Patriot Act Notice. To help fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. For
purposes of this section, account shall be understood to include loan accounts.
Final Agreement. This Note and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent agreements of the parties. This Note replaces and
supersedes each of the Existing Notes but shall not constitute a novation of the
indebtedness evidenced thereby. There are no unwritten agreements between the
parties.

- 7 -

--------------------------------------------------------------------------------



WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS NOTE.
EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS NOTE.

 

[Signature Page Follows]

 

- 8 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrowers have caused this Amended, Restated and
Consolidated Promissory Note to be executed and delivered as of the date first
above written.

  BORROWERS:           BLUEGREEN CORPORATION             By:       Name:  
Anthony M. Puleo     Title: SVP, CFO and Treasurer             BLUEGREEN
VACATIONS UNLIMITED, INC.             By:       Name:   Anthony M. Puleo    
Title: Vice President and Treasurer             BLUEGREEN LOUISIANA, LLC        
    By:       Name:   Anthony M. Puleo     Title: Vice President and Treasurer  
     

CATAWBA FALLS, LLC

BLUEGREEN PURCHASING & DESIGN, INC.

BLUEGREEN RESORTS MANAGEMENT, INC.

PINNACLE VACATIONS, INC.

TRAVELHEADS, INC.

BLUEGREEN HOLDING CORPORATION (TEXAS)

LEISURE COMMUNICATION NETWORK, INC.

BLUEGREEN SOUTHWEST LAND, INC.

BLUEGREEN GOLF CLUBS, INC.

BLUEGREEN NEVADA, LLC

BLUEGREEN INTERIORS, LLC

BXG CONSTRUCTION, LLC

FAMILY FUN COMPANY, LLC

GREAT VACATION DESTINATIONS, INC.

BLUEGREEN RESORTS INTERNATIONAL, INC.

BLUEGREEN ASSET MANAGEMENT CORPORATION

BLUEGREEN COMMUNITIES OF GEORGIA, LLC

LEISUREPATH, INC.

BXG REALTY, INC.

Signature Page to Amended and Restated Promissory Note

--------------------------------------------------------------------------------



 

TEXAS HOMESITE REALTY, INC.

BLUEGREEN GUARANTY CORPORATION

JORDAN LAKE PRESERVE CORPORATION

LAKE RIDGE REALTY, INC.

BLUEGREEN COMMUNITIES OF GEORGIA REALTY, INC.

BLUEGREEN CORPORATION OF TENNESSEE

BXG REALTY TENN, INC.

BLUEGREEN PROPERTIES OF VIRGINIA, INC.

MANAGED ASSETS CORPORATION

BXG MINERAL HOLDINGS, LLC

NEW ENGLAND ADVERTISING CORPORATION

LEISURE CAPITAL CORPORATION

ENCORE REWARDS, INC.

MYSTIC SHORES AT CANYON LAKE, LLC

THE COMMUNITIES AT HAVENWOOD, LLC

KING OAK AT COLLEGE STATION, LLC

THE COMMUNITIES AT SADDLE CREEK, LLC

THE VINEYARD AT VINTAGE OAKS, LLC

THE COMMUNITIES AT LAKE RIDGE, LLC

THE COMMUNITIES AT SUGAR TREE, LLC

                By:       Name:   Anthony M. Puleo     Title: Vice President and
Treasurer of each of the “Other Subsidiaries” listed above             BLUEGREEN
SOUTHWEST ONE, L.P.     BLUEGREEN COMMUNITIES OF TEXAS, L.P.             By:
Bluegreen Southwest Land, Inc., as General Partner             By:       Name:  
Anthony M. Puleo     Title: Vice President and Treasurer  

Signature Page to Amended and Restated Promissory Note

--------------------------------------------------------------------------------